In an action, inter alia, to recover damages for medical malpractice, the plaintiff purportedly appeals (1) from an order of the Supreme Court, Kings County (Steinhardt, J), dated October 30, 2008, which, inter alia, upon deeming her notice of medical malpractice action timely and recognizing her pro se status, awarded her the sum of only $250 in costs in connection with her prior appeal to the Appellate *677Division, Second Department, and declined to award any relief in connection with an action she commenced in the Supreme Court, New York County, and (2), as limited by her brief, from so much of an order of the same court (Balter J.), dated December 4, 2008, as did not record the motion sequence numbers and return dates of the motions of which it disposed.
Motion by the appellant, inter alia, for leave to appeal to this Court from two orders of the Supreme Court, Kings County, dated October 30, 2008, and December 4, 2008, respectively. By decision and order on motion of this Court dated June 30, 2010, those branches of the appellant’s motion which are for leave to appeal from the orders dated October 30, 2008, and December 4, 2008, were held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, and the papers filed in opposition thereto, and upon the submission of the appeals, it is
Ordered that the branches of the motion which are for leave to appeal from the orders dated October 30, 2008, and December 4, 2008, are denied, without costs or disbursements; and it is further,
Ordered that the appeals purportedly taken as of right are dismissed, without costs or disbursements (see CPLR 5701 [c]). Dickerson, J.E, Austin, Roman and Hinds-Radix, JJ, concur.